Citation Nr: 1326561	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbosacral strain.

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected lumbosacral strain.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.

ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from February 1992 to January 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2008 and in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

The claim of service connection for a left knee disability was raised by the Veteran in the substantive appeal in January 2010, and the claim is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran has identified additional private medical records and VA records, the record is incomplete and further development under the duty to assist is needed. 

The VA examinations of record are inadequate to decide the claims, requiring further development.  






Accordingly, the case is REMANDED for the following action:


1.  Request VA records from:

The Columbia, South Carolina VA Medical Center, the Atlanta, Georgia, VA Medical Center since February 2008, and the Augusta, Georgia, VA Medical Center since November 2009. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf: 

Records from the Athens Orthopedic Clinic and from Dr. V. Setia. 

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

A).  The current severity of lumbosacral strain.  The examination should electrodiagnostic testing. 

The VA examiner is asked to describe:

i.  Range of motion in degrees, considering painful movement and additional functional impairment due to flare-ups or repetitive motion;




ii.  Any objective neurological abnormality in the lower extremities, that is, motor or sensory loss due to the service-connected back disability, and;

iii.  The frequency of any incapacitating episodes.

B).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current right knee pathology is:

i.  A manifestation of the service-connected disability of the lumbosacral spine, or; 

ii.  The right knee disability is caused by or aggravated by the service-connected disability of the lumbosacral spine?

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of any right knee disability as a result of the service-connected disability of the lumbosacral spine beyond the expected clinical course of the knee disability, as contrasted to a temporary worsening of symptoms. 





The Veteran's file must be made available to the VA  examiner for review. 

4.  After the above development, adjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



